DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 06/21/2022 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B).
Response to Argument
Applicant's arguments, filed 06/17/2022, with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 
Claims 6 and 16 are canceled.
Claims 1-5, 7-15 and 17-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bailiang et al. (U.S. 20170371883) in view of Chipouras et al. (U.S. 10484817).
For claim 1, Bailiang et al. disclose a method, comprising: 
causing, at a client device, display of a graphical interface comprising a plurality of selectable graphical items, each selectable graphical item corresponding to a respective content item associated with a different geolocation (at least Fig. 5A and [0057]-[0063].  A user may select one of the geographic information cards (Fremont, East Queen Anne and Wallingford), via a tap gesture or a mouse click for example. As a result, the selected geographic information card may be displayed more prominently than the others on the card map display 500.); 
receiving, at the client device, a selection of a first selectable graphical item from the plurality of selectable graphical items, the first selectable graphical item corresponding to a particular geolocation (at least Fig. 5A and [0057]-[0063].  A user may select one of the geographic information cards (Fremont, East Queen Anne and Wallingford), via a tap gesture or a mouse click for example. As a result, the selected geographic information card may be displayed more prominently than the others on the card map display 500.); and 
causing display, at the client device, a second plurality of selectable graphical items, each of the second plurality of selectable graphical items corresponding to a particular second geolocation of an activity or place of business within a geographical area associated with the particular geolocation (at least Fig. 5A and [0057]-[0063].   The Fremont card 510 includes the name of the geographic entity (Fremont) 512 and several types of geographic information data for Fremont, including a description of Fremont 516 and interactive icons with links to POIs 514a-c in Fremont, such as restaurants 514a, coffee shops 514b, and shopping 514c.  When the user selects one of the interactive icons 514a-c, 518 for example using a tap gesture if the client computing device 102 includes a touch screen or a mouse click via a mouse, the corresponding map view, POI, etc., may be presented on the client computing device 102.)  Bailiang et al. do not disclose wherein the plurality of selectable graphical items further comprises a profile photo or digital avatar displayed in proximity to at least one of the selectable graphical items, the profile photo or digital avatar indicates that another user contributed or has access to the respective content item.
In the same field of endeavor, Chipouras et al. disclose the plurality of selectable graphical items further comprises a profile photo or digital avatar displayed in proximity to at least one of the selectable graphical items, the profile photo or digital avatar indicates that another user contributed or has access to the respective content item (at least Fig. 8A and Col. 18, lines 35-51.  While icon 804 illustrates one particular type of deal displayed directly on the representation of the point of interest, it will be understood that other deals, coupons, advertisements, graphical content (e.g., photographs, videos, animations, etc.), and/or any other suitable representations adapted to draw the attention of user 208 to icon 804 or to entice user 208 to visit the point of interest associated with icon 804 may be employed as may serve a particular implementation.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Bailiang et al. as taught by Chipouras et al. for purpose of drawing the attention of user to icon 804 or to enticing user to visit the point of interest.
For claim 2, the combination of Bailiang et al. and Chipouras et al. disclose the method of claim 1.  Bailiang et al. disclose receiving a selection of one of the second plurality of selectable graphical items; and in response to receiving the selection, causing display of information based on the particular second geolocation of the activity or place of business within the geographical area(at least Fig. 5A and [0057]-[0063].   The Fremont card 510 includes the name of the geographic entity (Fremont) 512 and several types of geographic information data for Fremont, including a description of Fremont 516 and interactive icons with links to POIs 514a-c in Fremont, such as restaurants 514a, coffee shops 514b, and shopping 514c.  When the user selects one of the interactive icons 514a-c, 518 for example using a tap gesture if the client computing device 102 includes a touch screen or a mouse click via a mouse, the corresponding map view, POI, etc., may be presented on the client computing device 102. )  
For claim 3, the combination of Bailiang et al. and Chipouras et al. disclose the method of claim 2.  Bailiang et al. disclose wherein the selection comprises a tap touch input (at least Fig. 5A and [0057]-[0063].   The Fremont card 510 includes the name of the geographic entity (Fremont) 512 and several types of geographic information data for Fremont, including a description of Fremont 516 and interactive icons with links to POIs 514a-c in Fremont, such as restaurants 514a, coffee shops 514b, and shopping 514c.  When the user selects one of the interactive icons 514a-c, 518 for example using a tap gesture if the client computing device 102 includes a touch screen or a mouse click via a mouse, the corresponding map view, POI, etc., may be presented on the client computing device 102. )   
For claims 11-13, the claims have features similar to claims 1-3.  Therefore, the claims are also rejected for the same reasons in claims 1-3.
For claim 20, the claim has features similar to claim 1.  Therefore, the claim is also rejected for the same reasons in claim 1.

Claims 4-5, 8, 10, 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bailiang et al. (U.S. 20170371883) in view of Chipouras et al. (U.S. 10484817) and further in view of Xi et al. (U.S. 20180224560)
For claim 4, the combination of Bailiang et al. and Chipouras et al. do not disclose the method of claim 1, wherein the plurality of selectable graphical items comprises a listing of graphical items indicating different destination geolocations.  
In the same field of endeavor, Xi et al. disclose the plurality of selectable graphical items comprises a listing of graphical items indicating different destination geolocations (at least [0038]-[0049].   The icon for Kirkwood is larger than the icon for South Lake Tahoe to indicate that Kirkwood is closer to the client computing device than South Lake Tahoe. In the example of FIG. 4, each icon is depicted next to four sample digital photographs. As with the icons, the sample photographs for Kirkwood are larger than the sample photographs for South Lake Tahoe in order to indicate that Kirkwood is closer than South Lake Tahoe.   If a user selects South Lake Tahoe in FIG. 4, the client computing device may display an interface that allows the user to scroll through the 129 photos associated with South Lake Tahoe. If the user selects the geographic icon associated with Kirkwood, the client computing device may display an interface that allows the user to scroll through the 11 photos associated with Kirkwood.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Bailiang et al. as taught by Xi et al. for purpose of displaying, with each of the icons, one or more sample digital media files associated with a geographic location corresponding to the icon.
For claim 5, the combination of Bailiang et al., Chipouras et al. and Xi et al. disclose the method of claim 4.  Xi et al. disclose wherein the listing of graphical items is displayed in an order based on a relative score, the relative score based on prior user activity indicating an importance metric (at least [0039].  The icons may be ordered based on a distance from the client computing device. For example, icons relating to the closest identified geographic subdivisions may be displayed at the bottom of the screen while icons relating to the furthest identified geographic subdivisions may be displayed at the top of the screen, thereby simulating distance through perspective.)
For claim 8, the combination of Bailiang et al. and Chipouras et al. do not disclose the method of claim 1, wherein the second plurality of selectable graphical items further includes a particular selectable graphical item to include additional users.  
In the same field of endeavor, Xi et al. disclose wherein the second plurality of selectable graphical items further includes a particular selectable graphical item to include additional users (at least [0027].    A first person may take a photograph with a smart phone of the Eiffel Tower while on vacation in Paris and send the photograph to a second person in California. The first person's smart phone may geotag the photograph with the location where the photograph was generated. Thus, when the second person receives the photograph of the Eiffel Tower, the photograph may include a geotag that identifies the location of the first person's smart phone when the photograph was taken.  The icon for Kirkwood is larger than the icon for South Lake Tahoe to indicate that Kirkwood is closer to the client computing device than South Lake Tahoe. In the example of FIG. 4, each icon is depicted next to four sample digital photographs. As with the icons, the sample photographs for Kirkwood are larger than the sample photographs for South Lake Tahoe in order to indicate that Kirkwood is closer than South Lake Tahoe.   If a user selects South Lake Tahoe in FIG. 4, the client computing device may display an interface that allows the user to scroll through the 129 photos associated with South Lake Tahoe. If the user selects the geographic icon associated with Kirkwood, the client computing device may display an interface that allows the user to scroll through the 11 photos associated with Kirkwood.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Bailiang et al. as taught by Xi et al. for purpose of displaying, with each of the icons, one or more sample digital media files associated with a geographic location corresponding to the icon.
For claim 10, the combination of Bailiang et al., Chipouras et al. and Xi et al. disclose the method of claim 8.  Xi et al. disclose wherein the additional users are connected to a social graph of a first user, the first user associated with the client device (at least [0027].    A first person may take a photograph with a smart phone of the Eiffel Tower while on vacation in Paris and send the photograph to a second person in California. The first person's smart phone may geotag the photograph with the location where the photograph was generated. Thus, when the second person receives the photograph of the Eiffel Tower, the photograph may include a geotag that identifies the location of the first person's smart phone when the photograph was taken.  The icon for Kirkwood is larger than the icon for South Lake Tahoe to indicate that Kirkwood is closer to the client computing device than South Lake Tahoe. In the example of FIG. 4, each icon is depicted next to four sample digital photographs. As with the icons, the sample photographs for Kirkwood are larger than the sample photographs for South Lake Tahoe in order to indicate that Kirkwood is closer than South Lake Tahoe.   If a user selects South Lake Tahoe in FIG. 4, the client computing device may display an interface that allows the user to scroll through the 129 photos associated with South Lake Tahoe. If the user selects the geographic icon associated with Kirkwood, the client computing device may display an interface that allows the user to scroll through the 11 photos associated with Kirkwood.) 
For claims 14-15, the claims have features similar to claims 4-6.  Therefore, the claims are also rejected for the same reasons in claims 4-6.
For claim 18, the claim has features similar to claim 8.  Therefore, the claim is also rejected for the same reasons in claim 8.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bailiang et al. (U.S. 20170371883) in view of Chipouras et al. (U.S. 10484817) and further in view of Xi et al. (U.S. 20180224560) and further in view of O’Brien et al. (U.S. 20190179947).
For claim 7, the combination of Bailiang et al., Chipouras et al. and Xi et al. do not disclose the method of claim 5, wherein the plurality of selectable graphical items further comprises a search interface
In the same field of endeavor, O’Brien et al. disclose the plurality of selectable graphical items comprises a listing of graphical items indicating different destination geolocations (at least [0034].   A geographic point of interest 109 may be a bounded area on the map where a significant portion of search results are located. If a user clicks on a geographic point of interest 109, a geographic cluster 108 may appear, indicating where and how many search results lie therein.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Bailiang et al. as taught by O’Brien et al. for purpose of indicating where and how many search results lie therein.
For claim 17, the claim has features similar to claim 7.  Therefore, the claim is also rejected for the same reasons in claim 7.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bailiang et al. (U.S. 20170371883) in view of Chipouras et al. (U.S. 10484817) and further in view of Xi et al. (U.S. 20180224560) and further in view of Shelby et al. (U.S. 20180349413).
For claim 9, the combination of Bailiang et al., Chipouras et al. and Xi et al. do not disclose the method of claim 8, wherein the second plurality of selectable graphical items further includes a second search interface.  
In the same field of endeavor, Shelby et al. disclose wherein the second plurality of selectable graphical items further includes a second search interface (at least [0093].   user device 130 can include map application 132. For example, map application 132 can provide features that allow the user to search for and/or specify a destination. In one implementation, the map application 132 allows the user to search for particular venues and/or items within particular venues and/or venues in a proximity to user device 130. Map application 132 can provide features that allow the user to view representations of maps corresponding to the user's current location, maps corresponding to a location associated with search results or other points of interest, and/or maps corresponding to a destination location or geographical area selected by the user.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Bailiang et al. as taught by Shelby et al. for purpose of allowing the user to view representations of maps corresponding to the user's current location, maps corresponding to a location associated with search results.
For claim 19, the claim has features similar to claim 9.  Therefore, the claim is also rejected for the same reasons in claim 9.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  08/17/2022